OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08786 Pioneer Pioneer Variable Contracts Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Select Mid Cap Growth VCT Portfolio Schedule of Investments 3/31/14 (unaudited) Shares Value COMMON STOCKS - 99.8% Energy - 8.0% Oil & Gas Equipment & Services - 0.5% Basic Energy Services, Inc. * $ Oil & Gas Exploration & Production - 6.1% Cabot Oil & Gas Corp. $ Cimarex Energy Co. EQT Corp. Goodrich Petroleum Corp. * Gulfport Energy Corp. * Laredo Petroleum, Inc. * Penn Virginia Corp. * Rice Energy, Inc. $ Oil & Gas Refining & Marketing - 0.9% Marathon Petroleum Corp. * $ Oil & Gas Storage & Transportation - 0.5% SemGroup Corp. $ Total Energy $ Materials - 6.0% Commodity Chemicals - 1.2% Methanex Corp. $ Westlake Chemical Corp. $ Industrial Gases - 0.3% Airgas, Inc. $ Specialty Chemicals - 1.6% Flotek Industries, Inc. * $ WR Grace & Co. * $ Construction Materials - 1.1% Eagle Materials, Inc. $ Martin Marietta Materials, Inc. $ Paper Packaging - 0.6% Rock-Tenn Co. $ Paper Products - 1.2% Domtar Corp. $ KapStone Paper and Packaging Corp. $ Total Materials $ Capital Goods - 5.9% Aerospace & Defense - 0.9% B/E Aerospace, Inc. * $ Huntington Ingalls Industries, Inc. $ Building Products - 0.3% Fortune Brands Home & Security, Inc. $ Construction & Engineering - 0.9% Chicago Bridge & Iron Co. NV $ Quanta Services, Inc. * $ Electrical Components & Equipment - 0.4% Roper Industries, Inc. $ Construction & Farm Machinery & Heavy Trucks - 1.3% Terex Corp. * $ The Manitowoc Co., Inc. $ Industrial Machinery - 1.6% Chart Industries, Inc. * $ Ingersoll-Rand Plc Lincoln Electric Holdings, Inc. $ Trading Companies & Distributors - 0.5% WW Grainger, Inc. $ Total Capital Goods $ Commercial Services & Supplies - 4.5% Environmental & Facilities Services - 0.5% Stericycle, Inc. * $ Diversified Support Services - 1.4% Mobile Mini, Inc. * $ United Rentals, Inc. * $ Human Resource & Employment Services - 2.0% Paylocity Holding Corp. $ Towers Watson & Co. WageWorks, Inc. * $ Research & Consulting Services - 0.6% Mistras Group, Inc. * $ The Advisory Board Co. * $ Total Commercial Services & Supplies $ Transportation - 5.8% Airlines - 4.1% American Airlines Group, Inc. $ Copa Holdings SA Delta Air Lines, Inc. United Continental Holdings, Inc. * $ Marine - 1.3% Diana Shipping, Inc. * $ Safe Bulkers, Inc. Star Bulk Carriers Corp. $ Railroads - 0.4% Kansas City Southern $ Total Transportation $ Automobiles & Components - 2.4% Auto Parts & Equipment - 1.7% Lear Corp. $ Motorcycle Manufacturers - 0.7% Harley-Davidson, Inc. $ Total Automobiles & Components $ Consumer Durables & Apparel - 5.3% Home Furnishings - 0.6% Mohawk Industries, Inc. * $ Homebuilding - 0.7% Lennar Corp. $ Toll Brothers, Inc. * $ Household Appliances - 0.6% Whirlpool Corp. $ Apparel, Accessories & Luxury Goods - 3.1% Carter's, Inc. $ G-III Apparel Group, Ltd. * Hanesbrands, Inc. Michael Kors Holdings, Ltd. * PVH Corp. $ Textiles - 0.3% Kate Spade & Co. $ Total Consumer Durables & Apparel $ Consumer Services - 4.3% Casinos & Gaming - 1.7% Las Vegas Sands Corp. $ Melco Crown Entertainment, Ltd. (A.D.R.) * $ Hotels, Resorts & Cruise Lines - 0.8% Norwegian Cruise Line Holdings, Ltd. * $ Restaurants - 0.8% Chipotle Mexican Grill, Inc. * $ Dunkin' Brands Group, Inc. * $ Specialized Consumer Services - 1.0% H&R Block, Inc. $ LifeLock, Inc. * $ Total Consumer Services $ Media - 1.4% Broadcasting - 0.7% Discovery Communications, Inc. * $ Cable & Satellite - 0.7% Liberty Global Plc * $ Liberty Global Plc * $ Total Media $ Retailing - 9.1% Distributors - 0.5% LKQ Corp. * $ Internet Retail - 2.0% HomeAway, Inc. * $ Netflix, Inc. * The Priceline Group, Inc. * $ General Merchandise Stores - 1.3% Dollar General Corp. * $ Dollar Tree, Inc. * $ Apparel Retail - 1.6% Ross Stores, Inc. $ The TJX Companies, Inc. $ Home Improvement Retail - 0.7% Lowe's Companies, Inc. $ Specialty Stores - 1.4% Dick's Sporting Goods, Inc. * $ Tractor Supply Co. * $ Automotive Retail - 1.6% Advance Auto Parts, Inc. $ AutoZone, Inc. * CarMax, Inc. * $ Total Retailing $ Food & Staples Retailing - 1.4% Food Retail - 1.4% Natural Grocers by Vitamin Cottage, Inc. * $ The Kroger Co. Whole Foods Market, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 4.0% Distillers & Vintners - 0.9% Constellation Brands, Inc. * $ Soft Drinks - 0.9% Monster Beverage Corp. * $ Packaged Foods & Meats - 1.6% Keurig Green Mountain, Inc. $ Tobacco - 0.6% Lorillard, Inc. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 0.8% Personal Products - 0.8% Nu Skin Enterprises, Inc. $ The Estee Lauder Companies, Inc. $ Total Household & Personal Products $ Health Care Equipment & Services - 5.8% Health Care Equipment - 2.0% Edwards Lifesciences Corp. * $ Masimo Corp. $ Health Care Supplies - 1.2% Align Technology, Inc. * $ Endologix, Inc. * $ Health Care Services - 1.5% Catamaran Corp. * $ Health Care Facilities - 0.5% Brookdale Senior Living, Inc. * $ Managed Health Care - 0.6% WellCare Health Plans, Inc. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 9.1% Biotechnology - 2.9% Alkermes Plc * $ Cubist Pharmaceuticals, Inc. * Neurocrine Biosciences, Inc. * NPS Pharmaceuticals, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 4.6% Actavis plc * $ Akorn, Inc. * Jazz Pharmaceuticals Plc * Salix Pharmaceuticals, Ltd. * Shire Plc (A.D.R.) $ Life Sciences Tools & Services - 1.6% Bruker Corp. * $ Charles River Laboratories International, Inc. * Illumina, Inc. * $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 1.4% Regional Banks - 1.4% BankUnited, Inc. * $ Signature Bank * $ Total Banks $ Diversified Financials - 4.6% Specialized Finance - 1.3% The NASDAQ OMX Group, Inc. $ Consumer Finance - 0.9% Discover Financial Services, Inc. $ Asset Management & Custody Banks - 1.9% Affiliated Managers Group, Inc. * $ Blackstone Group LP Financial Engines, Inc. $ Investment Banking & Brokerage - 0.5% Morgan Stanley Co. $ Total Diversified Financials $ Insurance - 0.6% Insurance Brokers - 0.6% Aon Plc * $ Total Insurance $ Real Estate - 0.9% Specialized REIT's - 0.9% Weyerhaeuser Co. $ Total Real Estate $ Software & Services - 10.4% Internet Software & Services - 3.6% Akamai Technologies, Inc. * $ CoStar Group, Inc. * eBay, Inc. * Google, Inc. * $ IT Consulting & Other Services - 0.4% Gartner, Inc. * $ Data Processing & Outsourced Services - 2.5% Alliance Data Systems Corp. * $ MasterCard, Inc. Vantiv, Inc. * WEX, Inc. * $ Application Software - 3.2% ANSYS, Inc. * $ Aspen Technology, Inc. * Cadence Design Systems, Inc. * Guidewire Software, Inc. * Qlik Technologies, Inc. * Salesforce.com, Inc. * SS&C Technologies Holdings, Inc. * $ Systems Software - 0.7% VMware, Inc. * $ Total Software & Services $ Technology Hardware & Equipment - 2.7% Communications Equipment - 1.2% F5 Networks, Inc. * $ Computer Hardware - 0.9% NCR Corp. * $ Stratasys, Ltd. * $ Computer Storage & Peripherals - 0.6% Western Digital Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.9% Semiconductors - 3.9% Atmel Corp. * $ Avago Technologies, Ltd. Cree, Inc. * Skyworks Solutions, Inc. * Synaptics, Inc. * Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 1.0% Wireless Telecommunication Services - 1.0% SBA Communications Corp. * $ Total Telecommunication Services $ Utilities - 0.4% Gas Utilities - 0.2% National Fuel Gas Co. $ Multi-Utilities - 0.2% Dominion Resources, Inc./VA $ Total Utilities $ TOTAL COMMON STOCKS (Cost $106,079,210) $ Principal Amount ($) Floating Rate (b) (unaudited) S&P/Moody's Ratings (unaudited) CORPORATE BOND - 0.2% Energy - 0.2% Integrated Oil & Gas - 0.2% NR/NR American Energy - Utica LLC, 3.5%, 3/1/21 (144A) (PIK) $ TOTAL CORPORATE BOND (Cost $275,000) $ TOTAL INVESTMENT IN SECURITIES - 100.0% (Cost $106,354,210) (a) $ OTHER ASSETS & LIABILITIES - 0.0% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. NR Not rated by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration.At March 31, 2014, the value of these securities amounted to $277,750 or 0.2% of total net assets. (a) At March 31, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $106,354,210 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Debt obligation with a variable interest rate. Rate shown is rate at end of period. Various inputs are used in determining the value of the Portfolio's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Portfolio's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of March 31, 2014, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
